          Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 1 of 12




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiffs
Spin Master Ltd. and Spin Master, Inc.

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 SPIN MASTER LTD. and SPIN MASTER, INC.,

 Plaintiffs                                             18-cv-1774 (LJL)

 v.                                                       AMENDED
                                                         [PROPOSED]
 158,   20170307,   371656016,  18929434653,      FINAL DEFAULT JUDGMENT
 AMARANTINES, BAILEYSHANDA, BEAUTIFUL                 AND PERMANENT
 ANGEL TRADING COMPANY, BEAUTY LOOK,                 INJUNCTION ORDER
 BEYOND NO.1 TRADE STORE, BIG MERCHANT,
 BLACK HAO SHOP, BLUE HARBOR, CAIQING
 TRADE,                  CHARMING_FAMILY,
 CHENGFENGMAOYI, CRAZT FAST STOY, DEAP
 DATE YANG, DING SHENG ELECTRONIC
 COMMERCE,         DREAMSLINK         FIRM,
 DUOZIFENGCAI123, E38, ERKINO, FASHION 3C
 INTERNATIONAL TRADE CO., LTD, FASHION
 CHINA TRADE CO.,LTD, FASHION HUNTER,
 FASHION INTERNATIONAL TRADE LTD,
 FASHIONDIDI666,        FASHIONJEWERY2017,
 FASHIONSTAR999, FINESELLINGS, FLASTBUY,
 FREELY           SHOPPING,         FUDAN,
 FUNSHOPPINGHOME, GFBC, GOOD PRINCESS,
 GOODSBYK, G-STAR FAMILY, HAGNZHOU JIYE,
 HENG BO SOUND, HIGH QUALITY TOYS STORE,
 HNJOING, HUI FANG TOP-RATED SELLER-01
 STORE, JIANGXINANCHANG527, JIN PENG DQ,
 JINGXIAOPU, KEJINGMEIMEIDA, KUALA LIPS,
       Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 2 of 12




LAODIE TECHNOLOGY CO., LTD, LI KA-SHING,
LINDA2011STORE,          LITONGTONG8991,
LIUQIANLIUYUE, LONG LONG MARKET,
LONGING, LUCKLUCK688, LUCKY STAR 66,
LULUCAT,         MAMA'S          MEMORY,
MANYMANYGOODS,           MIAO        DUN,
MISHIDESHITOU, MPPY QQQ Y0Y0 101,
NYCHALAKH, OCTOBER AUTUMN, OLDEN,
OOBILU,     OUHUADAN,         OURLOVE-007,
OUYANSAINAN, POP_FASHION, QIANTOTO E-
CO, RAINBOW STAR, SELF MONTESSORI,
SEVEN              TING             SHOP,
SHENZHENSHIJINGCHENGYOUXIANGONGSI,
SHIZHUSHUOP, SHOPPING CENTERS, SOCIAL
SHOPPING,                   SUNHAPPYBUY,
TIANTIANFASHION, TOMMY, UNIQUEART,
WANGTING0089, WEIBIN'S SHOP, WEILISTORE,
WELCOMEBIUBIU, WINGED VICTORY E-
COMMERCE, WXY20170113, XGHZHONG, XIAO
XIONG,    TOY   STORE,     XIAOZHENHONG,
YANGDONGXIA, YE1234, YUNBOSI, YUNHUA
STORE, YWYOYO, ZHEJIANG BIGBIGHOUSE
TRADE, ZLQ-VN and ZOU3133,

Defendants
             Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 3 of 12




                                           GLOSSARY

Term                 Definition                                                          Docket Entry
                                                                                           Number
Plaintiffs or Spin   WOW Virtual Reality, Inc.                                               N/A
Master
Defendants           158, 20170307, 371656016, 18929434653, Amarantines,                     N/A
                     baileyshanda, Beautiful angel trading company, Beauty Look,
                     Beyond NO.1 Trade Store, Big Merchant, Black hao shop,
                     Blue      harbor,      caiqing     trade,    charming_family,
                     chengfengmaoyi, crazt fast stoy, Deap date yang, Ding Sheng
                     Electronic Commerce, Dreamslink Firm, duozifengcai123,
                     e38, erkino, Fashion 3C International Trade Co., Ltd, Fashion
                     China Trade Co.,Ltd, fashion hunter, Fashion International
                     Trade      LTD,       fashiondidi666,      Fashionjewery2017,
                     fashionstar999, finesellings, flastbuy, freely shopping,
                     FUDAN, FunShoppingHome, GFBC, Good princess,
                     goodsbyk, G-star Family, hagnzhou jiye, Heng bo sound, High
                     Quality Toys Store, hnjoing, Hui Fang Top-rated Seller-01
                     Store, jiangxinanchang527, jin peng DQ, jingxiaopu,
                     Kejingmeimeida, Kuala Lips, laodie Technology Co., Ltd, Li
                     Ka-shing, linda2011store, litongtong8991, liuqianliuyue,
                     Long long Market, longing, luckluck688, Lucky Star 66,
                     lulucat, mama's memory, manymanygoods, MIAO DUN,
                     mishideshitou, mppy qqq y0y0 101, nychalakh, October
                     Autumn, Olden, oobilu, ouhuadan, ourlove-007, ouyansainan,
                     Pop_Fashion, Qiantoto e-CO, Rainbow Star, Self Montessori,
                     Seven Ting shop, shenzhenshijingchengyouxiangongsi,
                     shizhushuop,      shopping     centers,    Social     Shopping,
                     sunhappybuy,       tiantianfashion,     tommy,       UniqueArt,
                     wangting0089, weibin's shop, weilistore, Welcomebiubiu,
                     Winged Victory E-commerce, wxy20170113, xghzhong, xiao
                     xiong, toy store, xiaozhenhong, yangdongxia, ye1234,
                     yunbosi, yunhua store, ywyoyo, zhejiang bigbighouse trade,
                     ZLQ-VN and zou3133
Defaulting           158, Dreamslink Firm, duozifengcai123, freely shopping,                 N/A
Defendants           FUDAN, jiangxinanchang527, jingxiaopu, Long long market,
                     mppy       qqq       y0y0       101,      Self      Montessori,
                     shenzhenshijingchengyouxiangongsi,                shizhushuop,
                     sunhappybuy, tiantianfashion, tommy, yangdongxia, ywyoyo
                     and zhejiang bigbighouse trade
Wish                 A San Francisco, California-based, online marketplace and e-            N/A
                     commerce platform located at Wish.com, which is owned by
                     ContextLogic, Inc., that allows manufacturers and other third-
                     party merchants, like Defendants, to advertise, distribute, offer
                     for sale, sell and ship their retail products, which, upon

                                                  i
              Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 4 of 12




                      information and belief, primarily originate from China,
                      directly to consumers worldwide and specifically to consumers
                      residing in the U.S., including New York.
Sealing Order         Order to Seal File entered on February 27, 2018                      Dkt. 1
Complaint             Plaintiffs’ Complaint filed on February 27, 2018                     Dkt. 6
Application           Plaintiffs’ ex parte application for: 1) a temporary restraining   Dkts. 12-16
                      order; 2) order restraining assets and Merchant Storefronts (as
                      defined infra); 3) order to show cause why a preliminary
                      injunction should not issue; 4) an order authorizing alternative
                      service by electronic means and 5) an order authorizing
                      expedited discovery filed on February 27, 2018
Arnaiz Dec.           Declaration of Jessica Arnaiz in Support of Plaintiffs’              Dkt. 13
                      Application
Harrs Dec.            Declaration of Christopher Harrs in Support of Plaintiffs’           Dkt. 14
                      Application
Wolgang Dec.          Declaration of Brieanne Scully in Support of Plaintiffs’             Dkt. 15
                      Application
TRO                   1) Temporary Restraining Order; 2) Order Restraining assets          Dkt. 18
                      and Merchant Storefronts; 3) Order to Show Cause Why a
                      Preliminary Injunction Should Not Issue; 4) Order
                      Authorizing Alternative Service by Electronic Means and 5)
                      Order Authorizing Expedited Discovery entered on February
                      28, 2018
PI Show Cause         March 13, 2018 hearing to show cause why a preliminary                N/A
Hearing               injunction should not issue.
PI Order              March 13, 2018 Preliminary Injunction Order                          Dkt. 5
User Account(s)       Any and all websites and any and all accounts with online             N/A
                      marketplace platforms such as Wish, as well as any and all as
                      yet undiscovered accounts with additional online marketplace
                      platforms held by or associated with Defendants, their
                      respective officers, employees, agents, servants and all persons
                      in active concert or participation with any of them
Merchant              Any and all User Accounts through which Defendants, their             N/A
Storefronts           respective officers, employees, agents, servants and all persons
                      in active concert or participation with any of them operate
                      storefronts to manufacture, import, export, advertise, market,
                      promote, distribute, display, offer for sale, sell and/or
                      otherwise deal in products, including Counterfeit Products,
                      which are held by or associated with Defendants, their
                      respective officers, employees, agents, servants and all persons
                      in active concert or participation with any of them
Bunchems              Colorful, quarter-sized, plastic balls that can be connected and      N/A
Products              squished together to form different shapes, characters and
                      other creations
Bunchems Mark         U.S. Trademark Registration No. 4,980,743 for                         N/A
                      “BUNCHEMS” for a variety of goods in Classes 16 and 28

                                                  ii
           Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 5 of 12




Bunchems Works     U.S. Copyright Registration No. VA 1-999-337, covering the        N/A
                   Bunchems Mega Pack 400 packaging artwork, U.S. Copyright
                   Registration No. VA 2-014-509, covering the Bunchems Bugs
                   Creation Pack 1.0 packaging artwork and U.S. Copyright
                   Registration No. VA 2-014-510, covering the Bunchems Pets
                   Creation Pack 1.0 packaging artwork, as well as numerous
                   common law copyrights
Counterfeit        Products bearing or used in connection with the Bunchems          N/A
Products           Mark and/or Bunchems Works, and/or products in packaging
                   and/or containing labels and/or hang tags bearing the
                   Bunchems Mark and/or Bunchems Works, and/or bearing or
                   used in connection with marks and/or artwork that are
                   confusingly or substantially similar to the Bunchems Mark
                   and/or Bunchems Works and/or products that are identical or
                   confusingly or substantially similar to Bunchems Products
Defendants’ Assets Any and all money, securities or other property or assets of      N/A
                   Defendants (whether said assets are located in the U.S. or
                   abroad)
Defendants’        Any and all financial accounts associated with or utilized by     N/A
Financial Accounts any Defendants or any Defendants’ User Accounts or
                   Merchant Storefront(s) (whether said account is located in the
                   U.S. or abroad)
Financial          Any banks, financial institutions, credit card companies and      N/A
Institutions       payment processing agencies, such as ContextLogic, PayPal
                   Inc. (“PayPal”), Payoneer Inc. (“Payoneer”) and other
                   companies or agencies that engage in the processing or transfer
                   of money and/or real or personal property of Defendants
Third Party        Online marketplace platforms, including, without limitation,      N/A
Service Providers  those owned and operated, directly or indirectly, by
                   ContextLogic, such as Wish, as well as any and all as yet
                   undiscovered online marketplace platforms and/or entities
                   through which Defendants, their respective officers,
                   employees, agents, servants and all persons in active concert
                   or participation with any of them manufacture, import, export,
                   advertise, market, promote, distribute, offer for sale, sell
                   and/or otherwise deal in Counterfeit Products which are
                   hereinafter identified as a result of any order entered in this
                   action, or otherwise
Defendants’        Defendants’ Assets from Defendants’ Financial Accounts that       N/A
Frozen Assets      were and/or are attached and frozen or restrained pursuant to
                   the TRO and/or PI Order, or which are attached and frozen or
                   restrained pursuant to any future order entered by the Court in
                   this Action
Plaintiffs’ Motion Plaintiffs’ Application for an Order to Show Cause Why            80-83
for Default        Default Judgment and a Permanent Injunction should not be
Judgment           entered Against Defaulting Defendants filed on March 5, 2020

                                                iii
              Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 6 of 12




Scully Aff.           Affidavit by Brieanne Scully in Support of Plaintiffs’ Motion   81
                      for Default Judgment
Wish Discovery        The supplemental report identifying Defendants’ Infringing      N/A
                      Product Id, Merchant ID and sales of Counterfeit Products,
                      among other things, provided by counsel for to Plaintiffs’
                      counsel pursuant to the expedited discovery ordered in both
                      the TRO and PI Order




                                                 iv
           Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 7 of 12




        This matter comes before the Court by motion filed by Plaintiffs for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, copyright infringement, false

designation of origin, passing off and unfair competition and related state and common law claims

arising out of Defaulting Defendant’s unauthorized use of Plaintiffs’ Bunchems Mark and

Bunchems Works, without limitation, in their manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, displaying or offering for sale and/or selling and/or sale of

Counterfeit Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiffs’ Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiffs on all claims properly plead against Defaulting
                                their claims of trademark infringement, trademark counterfeiting, and
   Defendants in the Complaint; copyright infringement as stated in the Court's Opinions dated
                                                            May 28, 2020 and September 4, 2020.
                                 II. Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiffs have sufficiently set forth the basis for the statutory

    damages award requested in its Memorandum of Law in Support of its Motion for Default


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

                                                       1
     Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 8 of 12




Judgment, the Court finds such an award to be reasonable and Plaintiffs are awarded statutory

damages against each of the Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c)

of the Lanham Act as follows (“Defaulting Defendants’ Individual Damages Award”), plus

post-judgment interest, as follows:

                  DEFAULTING DEFENDANT                       STATUTORY
                                                              DAMAGES
               duozifengcai123                                  $1,258.68


               jiangxinanchang527                               $6,567.81


               Dreamslink Firm                                   $12,000


               shizhushuop                                       $12,000


               shenzhenshijingchengyouxiangongsi                 $20,000


               FUDAN                                             $25,000


               ywyoyo                                            $30,000


               Long long market                                  $40,000


               sunhappybuy                                       $45,000


               yangdongxia                                       $50,000




                                            2
       Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 9 of 12




                 freely shopping                                      $70,000


                 mppy qqq y0y0 101                                   $100,000


                 Tommy                                               $200,000


                 zhejiang bigbighouse trade                          $200,000


                 158                                                 $400,000


                 jingxiaopu                                          $600,000


                 tiantianfashion                                    $1,000,000


                 Self Montessori                                    $4,000,000




                                III.    Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendant, its

  respective officers, agents, servants, employees and all persons acting in active concert with or

  under the direction of Defaulting Defendants (regardless of whether located in the United

  States or abroad), who receive actual notice of this Order are permanently enjoined and

  restrained from:

      A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products


                                                3
 Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 10 of 12




   or any other products bearing the Bunchems Mark and/or marks that are confusingly

   similar to, identical to and constitute a counterfeiting and/or infringement of the

   Bunchems Mark and/or incorporating the Bunchems Works and/or artwork that is

   substantially similar to, identical to and constitute infringement of the Bunchems

   Works;

B. directly or indirectly infringing in any manner Plaintiffs’ Bunchems Mark and

   Bunchems Works;

C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs’

   Bunchems Mark or Bunchems Works to identify any goods or services not authorized

   by Plaintiffs;

D. using Plaintiffs’ Bunchems Mark or Bunchems Works, or any other marks or artwork

   that are confusingly or substantially similar to the Bunchems Mark or Bunchems Works

   on or in connection with the manufacturing, importing, exporting, advertising,

   marketing, promoting, distributing, displaying, offering for sale, selling and/or

   otherwise dealing in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiffs, and/or as

   to the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by




                                        4
          Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 11 of 12




            Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiffs;

            and

        F. effecting assignments or transfers, forming new entities or associations, or creating

            and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

            means of importation, exportation, advertising, marketing, promotion, distribution,

            display, offering for sale and/or sale of Counterfeit Products for the purposes of

            circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiffs any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe Plaintiffs’ Bunchems

     Mark or Bunchems Works or bear any marks or artwork that are confusingly or substantially

     similar to the Bunchems Mark or Bunchems Works pursuant to 15 U.S.C. § 1118;


                                    IV.    Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

     the Court and Plaintiffs’ counsel, appear and move for dissolution or modification of the

     provisions of this Order;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

     contempt of Court, subjecting Defaulting Defendant to contempt remedies to be determined

     by the Court, including fines and seizure of property;

3) The Court releases the Twenty-Five Thousand U.S. Dollar ($25,000.00) security bond that

     Plaintiffs submitted in connection with this action to counsel for Plaintiffs, Epstein Drangel,

     LLP, 60 East 42nd Street, Suite 2520, New York, NY 10165; and


                                                  5
        Case 1:18-cv-01774-LJL Document 97 Filed 10/05/20 Page 12 of 12




4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.



SO ORDERED.

SIGNED this _____         October
              5 day of ____________,                  p
                                                5:30 __.m.
                                     2020, at _______


                                                    _________________________________
                                                    HON. LEWIS J. LIMAN
                                                    UNITED STATES DISTRICT JUDGE




                                                6
